ORDER

PER CURIAM.
Jesse St. John (“Movant”) appeals from the motion court’s judgment denying his *22Rule 24.035 post-conviction motion after an evidentiary hearing. Movant contends that his guilty .plea was not knowing or voluntary because: (1) he was pressured by his mother to plead guilty and. (2) his lawyer misadvised him with respect to the “legal differences” between- statutory rape and forcible rape. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).